 

USDC SDNY
‘DOCUMENT Il
‘ELECTRONICALLY FILED}

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK mi

DATE FILED: _('-// 7 //4.

 

 

 

 

 

 

X
RUDERSDAL, EOOD, et al., :
18-cv-11072 (GHW) (RWL)
19-cv-01762 (GHW) (RWL)
Plaintiffs,
ORDER
- against -
PHILIP ROBERT HARRIS, et al.,
Defendants. :
xX

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On August 30, 2019, Defendants filed several motions to dismiss the First
Amended Complaint. On December 13, 2019, Plaintiffs filed their opposition papers. On
that same day, Defendants filed both (1) a letter motion for leave to file a Second
Amended Complaint that would include additional jurisdictional allegations (Dkt. 186), and
(2) a motion for leave to engage in jurisdictional discovery. (Dkt. 188.) These two motions
implicate interrelated issues of law and fact and impact the briefing schedule of
Defendants’ motions to dismiss. Accordingly, the Court ORDERS as follows:

1. By December 23, 2019, Plaintiffs shall provide Defendants with a copy of
their proposed Second Amended Complaint.

2. By January 6, 2020, Plaintiffs and Defendants shall meet and confer
regarding whether Defendants will consent to filing of the Second Amended Complaint in
whole or in part. Plaintiffs and Defendants shall also discuss whether any of the proposed
amendments obviate the need for any or all of the pending motions to dismiss in whole

or in part. It is the Court’s strong preference that the amended pleading be filed and that
Defendants address any issues in reply on their motions to dismiss to the extent issues
remain. (Agreeing to or not opposing filing of the Second Amended Complaint will not
constitute waiver or admission by Defendants with respect to any aspect of the allegations
of the Second Amended Complaint or Defendants’ motions to dismiss.)

3. By January 9, 2020, Plaintiffs shall file a letter with the Court indicating the
status of any agreements with respect to filing an amended pleading and the impact of
any agreements on Plaintiffs’ motion for jurisdictional discovery.

4. By January 16, 2020, Defendants shall file any opposition to Plaintiffs’
motion for jurisdictional discovery. Plaintiffs may reply by January 23, 2020.

SO ORDERED.

 

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: December 17, 2019
New York, New York

Copies transmitted to all counsel of record.
